DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 8/5/2022. Claims 1-4, 6-21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kennedy Griffin on 8/16/22 and via email 8/19/22.
In claim 1, line 18, replace “one or more of the words” with - -one or more words- -.
In claim 7, lines 1 and 2, replace “claim 1,wherein” with - -claim 1, wherein- -.
In claim 19, replace “comprising:
identifying a transcript comprising a sequence of words;
performing a step for generating punctuation label probabilities for the sequence of words based on the transcript; and
generating a punctuated transcript corresponding to the transcript based on the punctuation label probabilities.” with 
- -comprising:
generating, by each bi-directional recurrent neural network layer of a plurality of bi-directional recurrent neural network layers of a punctuation restoration neural network, a plurality of output states corresponding to words from a sequence of words;
generating, utilizing a gated recurrent unit of the punctuation restoration neural network, a set of final states based on the plurality of output states;
generating, utilizing a plurality of neural attention mechanisms of the punctuation restoration neural network, a plurality of attention outputs based on the plurality of output states, wherein each neural attention mechanism is associated with a bi-directional recurrent neural network layer from the plurality of bi-directional recurrent neural network layers and generates, for at least one state of the punctuation restoration neural network, one or more attention outputs based on the plurality of output states of the bi-directional recurrent neural network layer and a final state from the set of final states that corresponds to a previous state of the punctuation restoration neural network; 
determining punctuation label probabilities for the words from the sequence of words based on the set of final states and the plurality of attention outputs; and
generating a punctuated transcript comprising punctuation before one or more words from the sequence of words based on the punctuation label probabilities.- -
In claim 20, in lines 1 and 2, replace “claim 19, wherein identifying the transcript comprises generating the transcript based on received audio data.” with - -claim 19, further comprising generating a transcript that includes the sequence of words for provision to the punctuation restoration neural network based on received audio data.- -.
In claim 21, in lines 2-6, replace “further comprising determining, for one or more words from the sequence of words, an associated punctuation mark based on the punctuation label probabilities,
wherein generating the punctuated transcript based on the punctuation label probabilities comprises inserting the associated punctuation mark before the one or more words within the punctuated transcript.” with - -further comprising determining, for a word from the sequence of words, an associated punctuation mark by selecting a punctuation mark corresponding to a highest punctuation label probability for the word.- -.
Allowable Subject Matter
Claims 1-4, and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Salloum et al. (Salloum, US 2019/0043486) and Chen et al. (Chen, Self-Attention Based Network for Punctuation Restoration) and Ottokar et al. (BiDirectional Recurrent Neural Network with Attention Mechanism for Punctuation Restoration). 
Salloum teaches a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to generate, by each bi-directional recurrent neural network layer of a plurality of bi-directional recurrent neural network layers, a plurality of output states corresponding to words from a sequence of words, 
generate, utilizing one [or more neural] attention mechanism[s], a plurality of attention outputs based on the plurality of output states, determine punctuation label probabilities for the words from the sequence of words based on the plurality of output states and the plurality of attention outputs and 
generate a punctuated transcript comprising punctuation before one or more of the words from the sequence of words based on the punctuation label probabilities. 
Chen discloses to generate, utilizing one or more neural attention mechanisms,  a plurality of attention outputs based on the plurality of output states.
Ottokar teaches generate, utilizing a plurality of neural attention mechanisms of the punctuation restoration neural network, an attention output based on the plurality of output states, wherein the attention mechanism is associated with a bi-directional recurrent neural network layer from the plurality of bi-directional recurrent neural network layers and generates, for at least one state of the punctuation restoration neural network, the attention output based on the plurality of output states of the bi-directional recurrent neural network layer and a final state from the set of final states that corresponds to a previous state of the punctuation restoration neural network.
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
generate, by each bi-directional recurrent neural network layer of a plurality of bi-directional recurrent neural network layers of a punctuation restoration neural network, a plurality of output states corresponding to words from a sequence of words;
generate, utilizing a gated recurrent unit of the punctuation restoration neural network, a set of final states based on the plurality of output states;
generate, utilizing a plurality of neural attention mechanisms of the punctuation restoration neural network, a plurality of attention outputs based on the plurality of output states, wherein each neural attention mechanism is associated with a bi-directional recurrent neural network layer from the plurality of bi-directional recurrent neural network layers and generates, for at least one state of the punctuation restoration neural network, one or more attention outputs based on the plurality of output states of the bi-directional recurrent neural network layer and a final state from the set of final states that corresponds to a previous state of the punctuation restoration neural network; 
determine punctuation label probabilities for the words from the sequence of words based on the set of final states and the plurality of attention outputs; and
	generate a punctuated transcript comprising punctuation before one or more words from the sequence of words based on the punctuation label probabilities.”
Independent claims 11 and 19 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-4, 6-10, 12-18 and 20-21 are allowed, as they depend from their respective allowed parent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
8/22/2022